DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 37 has been amended changing the scope and contents of the claim. 
Claim 53, 63, and 67 have been amended for clarification and the amendment does not change the scope or contents of the claim.
Claims 39, 51, 60 have been cancelled and their limitations incorporated into independent claim 37.
Applicant’s amendment filed May 16, 2022 overcomes the following objection/rejection(s) from the last Office Action of February 25, 2022: 
Rejections to the claims under 35 USC § 112

Response to Arguments
Applicant’s arguments with respect to claim(s) 37 (and the claims that depend from claim 37) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38, 45, 47, 49, 53, 55-57, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/044791 to Henriksen (hereinafter Henriksen), and further in view of U.S. 9,016,862 to Carnevale (hereinafter Carnevale) and further in view of U.S. Publication No. 2013/0295014 to Boyd (hereinafter Boyd).
Regarding independent claim 37, Henriksen discloses a computer-implemented method for storing and analyzing a plurality of ocular images (Abstract, “A method, apparatus and software containing instructions for obtaining an image of an ocular feature are disclosed.”), the method comprising:
(i) importing, using a computer processor, ocular images (Paragraph 0019, “The apparatus will include a digital camera suitable for taking a stream of sequential ocular images and a processor running software or firmware configured to accept image data and autonomously score each ocular image according to pre-determined selection criteria.”);
(ii) processing, using the computer processor, the plurality of ocular images (Abstract, “A method, apparatus and software containing instructions for obtaining an image of an ocular feature are disclosed;” paragraph 0019, “a processor running software or firmware configured to accept image data and autonomously score each ocular image according to pre-determined selection criteria.”); and
(iii) storing, using the computer processor, the plurality of ocular images in a database (Figure 1, element 116, “store image;” paragraph 0017, “the images may be displayed, stored or electronically transmitted to another user or database.”).
Henriksen fails to explicitly disclose as further recited, however Carnevale discloses (i) a plurality of ocular images corresponding to a plurality of different imaging modalities (Column 1, line 13, “Typically one has OCT scans being done in a localized region of the eye with the result of the localized scan being displayed. In addition to this data from a localized area there are also other modalities that image a larger area of the eye or that image the eye in a different way, for example monochrome and color photography or laser scanning. It would be useful for the clinician to be able to look at those other modality images, and be able to see the OCT scans captured from another machine in alignment with the images.”); 
and (iv) using a graphical user interface (GUI) to select from a plurality of analytical processes (Column 6, line 13, “This presents the clinician with the ability to click;” a use interacting (or clicking) must occur with some sort of interface) to (i) perform image analysis on the plurality of ocular images, or (ii) control the database to store the plurality of ocular images (column 3, line 27, “These OCT systems save a snap-shot frame of the eye from this reference imager, and store information indicating where the scan was performed relative to the reference image. While these images are not made readily available to the user, they can be extracted from the system if one knows their location and how they are stored in the OCT's computer”) and wherein the plurality of analytical processes comprises a preprocessing wherein the preprocessing comprises normalizing and registering the plurality of ocular images, thereby generating a plurality of preprocessed ocular images, wherein the plurality of analytical processes comprises a delta analysis of the plurality of preprocessed ocular images, and wherein the delta analysis comprises determining changes between preprocessed ocular images acquired from a single subject during different clinical visits, or determining changes between preprocessed ocular images acquired from a single subject corresponding to a plurality of different imaging modalities, and generating subtracted ocular images representative of changes between preprocessed ocular images, and the delta analysis comprises DNIRA subtracting FAF (it should be noted that within claim 37, item (iv) “using a graphical user interface (GUI) to select from a plurality of analytical processes to (i) perform image analysis on the plurality of ocular images, or (ii) control the database to store the plurality of ocular images”.  The “and wherein” clause following steps (i) and (ii) are read as pertaining only to the analytical processes for (i).  The examiner has mapped to only step (ii) “control the database to store the plurality of ocular images.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Carnevale in order to correlate ocular images of varying modalities (abstract).
Although all the modalities enumerated in the claim is not covered in Carnevale, it is recognized that the listed modalities are well known and practiced in the art and are typically used as complementary to one another and/or alternatives depending on preferential design.  Nevertheless, Carnevale suggests that a plurality of modalities may be integrated into modern OCT to facilitate real-time, high resolution view of the eye during OCT scan for registration process (column 3, lines 21-25). Carnevale does not preclude the modalities enumerated in the claim.  For example, as noted above, DNIRA is utilized in the art specifically for imaging the RPE and quantifying changes in the RPE, while FAF is also utilized in the art specifically to noninvasively capture the fluorophores within a subject’s eye for both research and clinical diagnosis.  
Henriksen and Carnevale in the combination as a whole fail to explicitly disclose as further recited. However, Boyd discloses wherein the plurality of different imaging modalities comprises delayed near-infrared analysis (DNIRA) and fundus autofluorescence (FAF) (paragraph 0301, “In some embodiments, the methods described herein comprise a correlating between FAF and DNIRA data;” paragraph 0302, “In some embodiments, areas of hyperfluorescent FAF or abnormal patterns of FAF may spatially coincide with areas of abnormal DNIRA, which may be hypofluorescent or hyperfluorescent. As abnormal FAF or hyperfluorescent FAF coincides with areas of disease activity and can predict areas of atrophy, without wishing to be bound by theory, in embodiments in which DNIRA labels the RPE and spatially coincides with hyperfluorescent FAF or abnormal FAF, phagocytic RPE cells that ingest s dye (for example, ICG) have abnormal amounts of lipofuscin or lipofuscin-like material.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Boyd in order to diagnose, treat or prevent blinding eye diseases, and further understand drug efficacy related to the diseases (abstract).
Regarding dependent claim 38, the rejection of claim 35 is incorporated herein. Additionally, Henriksen, Carnevale, and Boyd in the combination as a whole fail to explicitly disclose wherein the plurality of different imaging modalities comprises a functional modality, wherein the functional modality comprises microperimetry, visual field testing, electroretinography (ERG), or dark adaptometry (DA), or low luminance visual acuity testing. However, Carnevale discloses a goal of registering imaging modalities in a way which allows the user to align two images from different modalities so that a physician can see multiple images together (Column 1, line 13, “Typically one has OCT scans being done in a localized region of the eye with the result of the localized scan being displayed. In addition to this data from a localized area there are also other modalities that image a larger area of the eye or that image the eye in a different way, for example monochrome and color photography or laser scanning. It would be useful for the clinician to be able to look at those other modality images, and be able to see the OCT scans captured from another machine in alignment with the images.”). Being that Carnevale discloses registering various images together from different modalities, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use alternate imaging modalities not mentioned by Carnevale, but known in the art and recited by claim 38. 
Regarding dependent claim 45, the rejection of claim 37 is incorporated herein. Additionally, Henrikson in the combination further discloses wherein the plurality of ocular images is acquired from a subject during a plurality of clinical visits (Paragraph 0002, “Digital images of an ocular feature may be useful to assist with the diagnosis of a condition, abnormality, disease, or healthy eye. Similarly, a series of images of an ocular feature taken over time may be utilized to track the progression of a condition, abnormality, disease or healthy eye.”).
Regarding dependent claim 47, the rejection of claim 37 is incorporated herein. Additionally, Henrikson in the combination further discloses wherein the processing comprises generating image metadata for each of the plurality of ocular images, wherein the image metadata comprises a time stamp and a tag for future reference (Paragraph 0019, “The apparatus will include a digital camera suitable for taking a stream of sequential ocular images and a processor running software or firmware configured to accept image data and autonomously score each ocular image according to pre-determined selection criteria;” as for time stamp and tag information associated with each image as metadata, although not expressly disclosed in Henrikson, these are within the inherent capability of the digital camera. Nothing in Henrikson precludes the digital camera from generating time stamp and tag information for each captured image).  
Regarding dependent claim 49, the rejection of claim 37 is incorporated herein. Additionally, Henrikson in the combination further discloses wherein the processing comprises generating composite images or generating pseudo-composite images from the plurality of ocular images (a ‘pseudo image’ within the broadest reasonable interpretation (BRI) is read as an image that is not actually acquired or captured by a camera, but resembles an image in some output form; Loop in figure 1 – boosting illumination until an image score meets a threshold, generates a pseudo-composite image by altering an image further.). 
Regarding dependent claim 53, the rejection of claim 37 is incorporated herein. Additionally, Carnevale in the combination further discloses wherein the plurality of analytical processes comprises a segmentation analysis of the plurality of preprocessed ocular images, wherein the segmentation analysis is based on one or more features selected from the group consisting of: circularity, granularity, area, location relative to fovea, location relative to optic nerve head, location relative to periphery, number, clustering, thickness (column 4, line 40, “Referring now to FIG. 2, what is shown is an example of a reference image 12 from an OCT scanning process in which one wants to analyze the B scans to extract thickness values and create a topography map. This topography is shown by the shaded regions 14, with the shading being dictated by the gradient bar 16 to the right which describes thickness of the scanned region. Area 20 represents about 19 or 20 B scans over the region from which the thickness is extracted. There after the topological map is created to show by different densities the corresponding thickness is. Thus, one is over laying the OCT reference image with a topological thickness map”), degree of hyperfluorescence or hypofluorescence, degree of hypo-reflectance or hypo-reflectance, softness or hardness of edges, confluence between or joining of individual features, and presence or absence of known features in other modalities.
Regarding dependent claim 55, the rejection of claim 53 is incorporated herein. Additionally, Carnevale in the combination as a whole further discloses wherein the known features in other modalities comprises features selected from the group consisting of: blood or blood vessels (column 6, line 24, “Referring now to FIG. 11, the correlation engine 70 per forms a correlation process 80 which correlates blood vessel patterns and bifurcations in the references image to the same blood vessel patterns and bifurcations in the image from the other modality”), small hard drusen, medium drusen, large drusen, confluent drusen, serous, drusenoid or hemorrhagic RPE detachments, regions of geographic atrophy, nascent geographic atrophy, geographic atrophy.
Regarding dependent claim 56, the rejection of claim 53 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the segmentation analysis is mapped and/or masked on ocular images of a subject acquired at subsequent clinical visits (Paragraph 0038, “Many types of scoring or detection algorithms including but not limited to the Difference of Gaussians method will include applying masks to image data (step 304);” Paragraph 0040, “As described above, it may be useful in certain diagnostic situations to compare images of an ocular feature obtained from the same eye at different points in time. This functionality may be useful to properly diagnose progressive ocular diseases and disorders or to verify eye health over time”).
Regarding dependent claim 57, the rejection of claim 53 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the segmentation analysis is used to quantify changes in size in ocular images of a subject acquired at subsequent clinical visits (Paragraph 0002, “Digital images of an ocular feature may be useful to assist with the diagnosis of a condition, abnormality, disease, or healthy eye. Similarly, a series of images of an ocular feature taken over time may be utilized to track the progression of a condition, abnormality, disease or healthy eye;” Paragraph 0040, “As described above, it may be useful in certain diagnostic situations to compare images of an ocular feature obtained from the same eye at different points in time. This functionality may be useful to properly diagnose progressive ocular diseases and disorders or to verify eye health over time”).
Regarding dependent claim 63, the rejection of claim 37 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the delta analysis comprises generating subtracted ocular images representative of changes between preprocessed ocular images and storing the subtracted ocular images in the database (Figure 5; highlighting differences in step 510 in the broadest reasonable interpretation can be read as subtracted images (which find the difference between the two) and further the images are inherently stored in order to continue on to steps 512 and 514 which act upon the difference data).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksen further in view of Carnevale further in view of Boyd as applied to claim 53 above, and further in view of U.S. Publication No. 2011/0182517 to Farsiu et al. (hereinafter Farsiu). 
Regarding dependent claim 58, the rejection of claim 53 is incorporated herein. Additionally, Henriksen further in view of Carnevale and further in view of Boyd fails to explicitly disclose wherein the segmentation analysis comprises storing the segmented ocular images in the database and displaying the segmented ocular images.
However, Farsiu in the combination further discloses wherein the segmentation analysis comprises storing the segmented ocular images in the database and displaying the segmented ocular images (Paragraph 0054, “FIG. 23b is an image showing resulting segmentation of the image shown in FIG. 23a;” paragraph 0091, “After the last shortest path is found at step 210, the paths may be labeled, a final segmented image may be stored and presented 212, such as by display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Farsiu in order to segment and identify features within ocular images (abstract).

Claims 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen further in view of Carnevale and further in view of Boyd, and further in view of a machine translation of WO 03053230 to Takuya (hereinafter Takuya).
Regarding dependent claim 67, the rejection of claim 37 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the plurality of analytical processes comprises a broad image analysis of the plurality of preprocessed ocular images (Figure 1, element 106). 
Henriksen, Carnevale, and Boyd in the combination as a whole fails to explicitly disclose as further recited. However, Takuya discloses wherein the plurality of ocular images is acquired from a plurality of subjects (Page 17, “Specifically, the data of a plurality of subjects and the analysis (wavefront aberration) results obtained from the data are stored in advance in the memory 800 as average (normal) data and analysis results. At the time of mass screening, the measurement data judging unit 6001 and / or the measurement result judging unit 605 are used to compare the data and analysis results of each individual who was screened with the average (normal) data and analysis results”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takuya in order to measure eye features regardless of eye state (abstract).
Regarding dependent claim 68, the rejection of claim 67 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the broad image analysis comprises aggregating quantitative features extracted from the plurality of preprocessed ocular images (Paragraph 0019, “The apparatus will include a digital camera suitable for taking a stream of sequential ocular images and a processor running software or firmware configured to accept image data and autonomously score each ocular image according to pre-determined selection criteria;” Paragraph 0025, “As shown on FIG. 1, a camera operator may define at least one selection criteria related to the anatomical ocular feature of interest (step 102).”).
Regarding dependent claim 69, the rejection of claim 68 is incorporated herein. Additionally, Henriksen in the combination further discloses further comprising identifying and quantifying burden of a degenerative eye disease using the aggregated quantitative features (Paragraph 0040, “As described above, it may be useful in certain diagnostic situations to compare images of an ocular feature obtained from the same eye at different points in time. This functionality may be useful to properly diagnose progressive ocular diseases and disorders or to verify eye health over time”).
Regarding dependent claim 70, the rejection of claim 68 is incorporated herein. Additionally, Henriksen in the combination further discloses further comprising preventing the onset of irreversible eye tissue loss caused by a degenerative eye disease using the aggregated quantitative features (Paragraph 0040, “As described above, it may be useful in certain diagnostic situations to compare images of an ocular feature obtained from the same eye at different points in time. This functionality may be useful to properly diagnose progressive ocular diseases and disorders or to verify eye health over time;” verifying eye health over time, is read as preventing onset of irreversible eye tissue loss by degenerative eye diseases because one method of preventing disease is to monitor its initial onset).

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksen, further in view of Carnevale, and further in view of Boyd, and further in view of Takuya as applied to claim 70 above, and further in view of WO 2016/073556 to Bennett (hereinafter Bennett).
Regarding dependent claim 71, the rejection of claim 70 is incorporated herein. Additionally, Henriksen, Carnevale, Boyd, and Takuya in the combination as a whole fail to explicitly disclose wherein the prevention comprises performing an ocular administration of one or more of: a local delivery of gene therapy, a cell-based therapy, and a pharmacological therapy.
However, Bennett discloses wherein the prevention comprises performing an ocular administration of one or more of: a local delivery of gene therapy, a cell-based therapy, and a pharmacological therapy (Paragraph 00087, “The vision tests are also useful in determining an initial treatment of an ocular disease, monitoring treatment of an ocular disease, and/or altering a treatment of an ocular disease. Any ocular treatments may be monitored and include, without limitation, gene therapy, cell therapy, pharmaceutical therapy, or device intervention.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bennett in order to measure vision loss due to generative diseases and determine appropriate treatment (abstract).
 
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksen, further in view of Carnevale, further in view of Boyd, and further in view of Takuya as applied to claim 68 above, and further in view of WO 2012/061835 to Williams (hereinafter Williams).
Regarding dependent claim 72, the rejection of claim 68 is incorporated herein. Additionally, Henriksen, Carnevale, Boyd, and Takuya in the combination as a whole fail to explicitly disclose further comprising processing the aggregated quantitative features by a cognitive technology to perform one or more of: 
(i) cognitive analysis of phenotyping, genotyping, and/or epigenetics, 
(ii) biomarker identification, 
(iii) estimating a probability of an eye disease, 
(iv) estimating a probability of effectiveness of a treatment for an eye disease, 
(v) estimating a probability for recommending a treatment for an eye disease, and 
(vi) estimating a probability for recommending a clinical trial enrollment.
Williams discloses further comprising processing the aggregated quantitative features by a cognitive technology to perform one or more of: 
(i) cognitive analysis of phenotyping (paragraph 049, “In one aspect, measurements of a particular quadrant or quadrants of the ocular lens, i.e., temporal, superior, nasal, and/or inferior, can be collected/used to generate data on the structural features of the eye;” phenotyping in the broadest reasonable interpretation is the expressed physical characteristic of an entity; thus, the data of structural features is read as phenotyping), genotyping, and/or epigenetics, 
(ii) biomarker identification (paragraph 079, “The device may also facilitate image-guided collection of swab/biopsy samples, imaging of exogenous molecular biomarker-targeted and activated optical (e.g., absorption, scattering, fluorescence, reflectance)”), 
(iii) estimating a probability of an eye disease (paragraph 003, “Non-invasive devices and methods for detecting disease, such as diabetes, are described. In particular, the exemplary embodiments relate to methods and apparatuses suitable for determining in a mammal the presence, likelihood, progression and/or severity of diabetes mellitus”), 
(iv) estimating a probability of effectiveness of a treatment for an eye disease (paragraph 006, “Without treatment, a person with Type 2 diabetes will become dehydrated and develop a dangerously low blood volume;” it would be an obvious next step for a clinician to estimate the effectiveness of a treatment for a patient being that it is known that without treatment, effectiveness of treatment; paragraph 007, “There also is a need to identify subjects with a diabetic condition, including both pre-diabetic and diabetic subjects, so that they can obtain treatment early, and also to monitor the progression of the disease over time non-invasively. Early diagnosis, intensive treatment and consistent long-term follow-up evaluations for diabetic patients are essential for effective care, which can help preserve vision and significantly lower the risk of blindness”), 
(v) estimating a probability for recommending a treatment for an eye disease (paragraph 007, “There also is a need to identify subjects with a diabetic condition, including both pre-diabetic and diabetic subjects, so that they can obtain treatment early, and also to monitor the progression of the disease over time non-invasively. Early diagnosis, intensive treatment and consistent long-term follow-up evaluations for diabetic patients are essential for effective care, which can help preserve vision and significantly lower the risk of blindness”), and 
(vi) estimating a probability for recommending a clinical trial enrollment (a final obvious next step for a physician to perform if a patient is sick, and would fit clinical trial enrollment (clinical trial is also read as a treatment method in the BRI, so being that follow up treatment is disclosed, so is clinical trial options)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Williams in order to analyze eye image features, to diagnose diabetes in a patient noninvasively (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY JOAN NELSON/Examiner, Art Unit 2668


/VU LE/Supervisory Patent Examiner, Art Unit 2668